UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
MARKO BYVALETS,

                                   Plaintiff,                          MEMORANDUM AND
                                                                       ORDER
                 -against-
                                                                       16-CV-6785 (CBA)
NEW YORK CITY HOUSING AUTHORITY and
SHAJI CHERIAN,

                                    Defendants.
----------------------------------------------------------------x

ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

        Currently pending before this Court is a letter-motion filed by pro se plaintiff Marko

Byvalets (“plaintiff”) to compel counsel for defendant Shaji Cherian to respond to plaintiff’s

deficiency letter dated November 18, 2018, and to impose sanctions on attorney Kelly D.

MacNeal “for frivolous conductance of the current litigation.” See Letter Motion to Compel

(docketed Dec. 28, 2018) at 1, 3, Electronic Case Filing Docket Entry (“DE”) #53. In

response, attorney Nabiha Rahman, who is counsel of record to defendant Shaji Cherian,

represents that she in fact responded to plaintiff’s two deficiency letters, dated November 6 and

November 18, 2018, see Response in Opposition (Jan. 4, 2019) (“Def. Opp.”) at 1, DE #55,

and she attaches as exhibits both deficiency letters, see id. Exs. A, B, 1 as well as her

November 26th correspondence responding to those letters, see Def. Opp. at 1 & Ex. C.

Plaintiff’s motion to compel defendant’s response to his deficiency letters is therefore denied as

moot.



1
 The two deficiency letters contain the same challenges, except that the November 18th letter omits plaintiff’s
challenge to discovery demand #32.
         As for plaintiff’s demand for sanctions against attorney Kelly MacNeal, this Court has

already explained to plaintiff that Ms. MacNeal is not defendant’s counsel of record, 2 and that

all of his communications should be with Ms. Rahman, who represents defendant Cherian in

this case. See Electronic Order (Jan. 4, 2019). Plaintiff has identified no basis for imposing

sanctions on either Ms. MacNeal or Ms. Rahman. Therefore, plaintiff’s motion for sanctions

is denied.

         SO ORDERED.

Dated:       Brooklyn, New York
             January 9, 2019

                                          /s/   Roanne L. Mann
                                         ROANNE L. MANN
                                         CHIEF UNITED STATES MAGISTRATE JUDGE




2
 According to defense counsel, Ms. MacNeal is NYCHA’s Executive Vice President for Legal Affairs and
General Counsel. See Def. Opp. Ex. D. at 1, DE #55 at 61.
